                  Case 21-90002 Document 87 Filed in TXSB on 08/19/21 Page 1 of 3

Information to identify the case:


Debtor: Basic Energy Services, Inc., et al. (see below for list of all Debtors)                 EIN: XX-XXXXXXX
        Name

United States Bankruptcy Court for the Southern District of Texas                               Date case filed for chapter 11: 08/17/2021
                                                            (State)                                                                 MM / DD / YYYY

Lead Case Number: 21-90002 (DRJ) (Jointly Administered)


Official Form 309F1 (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                           10/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has been
entered.
This notice has important information about the case for creditors and debtors, including information about the meeting
of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to
collect debts from the debtor or the debtor’s property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess
property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors
who violate the stay can be required to pay actual and punitive damages and attorney’s fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may
be required to file a complaint in the bankruptcy clerk’s office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s office at the address listed
below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk’s office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

                                                  Debtor                                                   EIN Number                Case Number
1.   Debtors’ full name(s)
                                                  Basic Energy Services, L.P.                              XX-XXXXXXX                21–90001 (DRJ)
     List of Jointly Administered Debtors
                                                  Basic Energy Services, Inc.                              XX-XXXXXXX                21–90002 (DRJ)
                                                  C&J Well Services, Inc.                                  XX-XXXXXXX                21–90003 (DRJ)
                                                  KVS Transportation, Inc.                                 XX-XXXXXXX                21–90004 (DRJ)
                                                  Indigo Injection #3, LLC                                 XX-XXXXXXX                21–90005 (DRJ)
                                                  Basic Energy Services GP, LLC                            XX-XXXXXXX                21–90006 (DRJ)
                                                  Basic Energy Services LP, LLC                            XX-XXXXXXX                21–90007 (DRJ)
                                                  Taylor Industries, LLC                                   XX-XXXXXXX                21–90008 (DRJ)
                                                  SCH Disposal, L.L.C.                                     XX-XXXXXXX                21–90009 (DRJ)
                                                  Agua Libre Holdco LLC                                    XX-XXXXXXX                21–90010 (DRJ)
                                                  Agua Libre Asset Co LLC                                  XX-XXXXXXX                21–90011 (DRJ)
                                                  Agua Libre Midstream LLC                                 XX-XXXXXXX                21–90012 (DRJ)
                                                  Basic ESA, Inc.                                          XX-XXXXXXX                21–90013 (DRJ)
                                                  Debtor                                             Other Name(s)
2.   All other names used in the last 8
     years                                        Basic Energy Services, L.P.                        N/A
                                                  Basic Energy Services, Inc.                        N/A
                                                                                                     C&J Well Services, LLC
                                                  C&J Well Services, Inc.
                                                                                                     Nabors Completion & Production Services Co.
                                                  KVS Transportation, Inc.                           N/A
                                                  Indigo Injection #3, LLC                           N/A
                                                  Basic Energy Services GP, LLC                      N/A
                                                  Basic Energy Services LP, LLC                      N/A
                                                  Taylor Industries, LLC                             N/A
                                                  SCH Disposal, L.L.C.                               Acid Services, LLC



Official Form 309F1 (For Corporations or Partnerships)       Notice of Chapter 11 Bankruptcy Case                                     page 1
Debtor
                  Case 21-90002 Document 87 Filed in TXSB onCase
                                                              08/19/21         Page 2 of 3
                                                                 number (if known)
              Basic Energy Services, Inc., et al.                                                                       21-90002
              Name


                                                                                                   Admiral Well Service, Inc.
                                                                                                   Basic Energy Receivables, LLC
                                                                                                   Basic Marine Services, Inc.
                                                                                                   BER Holdco, LLC
                                                                                                   First Energy Services Company
                                                                                                   Globe Well Service, Inc.
                                                                                                   JetStar Energy Services, Inc.
                                                                                                   JetStar Holdings, Inc.
                                                                                                   JS Acquisition LLC
                                                                                                   LeBus Oil Field Service Co.
                                                                                                   Maverick Coil Tubing Services, LLC
                                                                                                   Maverick Solutions, LLC
                                                                                                   Maverick Stimulation Company, LLC
                                                                                                   Maverick Thru-Tubing Services, LLC
                                                                                                   MCM Holdings, LLC
                                                                                                   MSM Leasing, LLC
                                                                                                   Permian Plaza, LLC
                                                                                                   Platinum Pressure Services, Inc.
                                                                                                   Robota Energy Equipment, LLC
                                                                                                   Sledge Drilling Corp.
                                                                                                   The Maverick Companies, LLC
                                                                                                   Xterra Fishing & Rental Tools Co.
                                                    Agua Libre Holdco LLC                          N/A
                                                    Agua Libre Asset Co LLC                        N/A
                                                    Agua Libre Midstream LLC                       N/A
                                                    Basic ESA, Inc.                                N/A
3.   Address                                        801 Cherry Street, Suite 2100, Fort Worth, Texas 76102

4.   Debtor’s attorney                              WEIL, GOTSHAL & MANGES LLP                      Debtors’ Claims and Noticing Agent (for
     Name and address                               Alfredo R. Pérez                                Court Documents and Case Information
                                                    Stephanie N. Morrison (pro hac vice pending)    Inquiries):
                                                    700 Louisiana Street, Suite 1700
                                                    Houston, Texas 77002                            Case website:
                                                    Telephone: (713) 546-5000                       https://cases.primeclerk.com/BasicEnergy
                                                    Facsimile: (713) 224-9511                       Email Inquiries:
                                                    Email: Alfredo.Perez@weil.com                   basicenergyinfo@primeclerk.com
                                                            Stephanie.Morrison@weil.com
                                                                                                    Hotline:
                                                            - and -                                 US/Canada Toll-Free Number: (877) 329-2031
                                                    WEIL, GOTSHAL & MANGES LLP                      International Toll Number: +1 (917) 994-8420
                                                    767 Fifth Avenue                                If by First-Class Mail, Hand Delivery or
                                                    New York, New York 10153                        Overnight Mail:
                                                    Telephone: (212) 310-8000                       Basic Energy Services, Inc.
                                                    Facsimile: (212) 310-8007                       Claims Processing Center
                                                                                                    c/o Prime Clerk LLC
                                                                                                    850 Third Avenue, Suite 412
                                                                                                    Brooklyn, New York 11232

                                                                                                    Or you may file your claim electronically on
                                                                                                    the case website at
                                                                                                    https://cases.primeclerk.com/basicenergy.


5. Bankruptcy clerk’s office
Documents in this case may be filed at this
                                                    United States Courthouse                        Hours: Monday to Friday – 8:30 a.m. to 5:00
address.
                                                    515 Rusk Avenue                                 p.m. (CT)
                                                    Houston, Texas 77002                            Telephone: (713) 250-5500
     You may inspect all records filed in this
     case at this office or online at
     https://pacer.uscourts.gov




Official Form 309F1 (For Corporations or Partnerships)       Notice of Chapter 11 Bankruptcy Case                                  page 2
Debtor
                  Case 21-90002 Document 87 Filed in TXSB onCase
                                                              08/19/21         Page 3 of 3
                                                                 number (if known)
              Basic Energy Services, Inc., et al.                                                                        21-90002
              Name



6. Meeting of creditors                              September 13, 2021 at 10:00 A.M. (CT)                Telephonic Meeting: Parties wishing to
                                                                                                          participate must do so telephonically using
The Debtors’ representative must attend the                                                               the number 1-888-235-7501 and entering
meeting to be questioned under oath.                 The meeting may be continued or
                                                     adjourned to a later date. If so, the date           the participant passcode 2123108636.
Creditors may attend, but are not required
to do so.                                            will be on the court docket.



7. Proof of claim deadline                      Deadline for filing proof of claim:

                                                Not yet set. If a deadline is set, the court will send you another notice.


                                                A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form may be
                                                obtained at www.uscourts.gov, https://cases.primeclerk.com/BasicEnergy, or any bankruptcy
                                                clerk’s office.
                                                Your claim will be allowed in the amount scheduled unless:
                                                your claim is designated as disputed, contingent, or unliquidated;
                                                you file a proof of claim in a different amount; or
                                                you receive another notice.
                                                If your claim is not scheduled or if your claim is designated as disputed, contingent, or
                                                unliquidated, you must file a proof of claim or you might not be paid on your claim and you might
                                                be unable to vote on a plan. You may file a proof of claim even if your claim is scheduled.
                                                You may review the schedules at the bankruptcy clerk’s office or online at
                                                https://pacer.uscourts.gov or https://cases.primeclerk.com/basicenergy.
                                                Secured creditors retain rights in their collateral regardless of whether they file a proof of claim.
                                                Filing a proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with
                                                consequences a lawyer can explain. For example, a secured creditor who files a proof of claim
                                                may surrender important nonmonetary rights, including the right to a jury trial.

8.    Exception to discharge deadline           If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a
                                                judicial proceeding by filing a complaint by the deadline stated below
      The bankruptcy clerk’s office must
      receive a complaint and any required
      filing fee by the following deadline.
                                                Deadline for filing the complaint:                    To Be Determined

9.    Creditors with a foreign address          If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the
                                                court to extend the deadlines in this notice. Consult an attorney familiar with United States
                                                bankruptcy law if you have any questions about your rights in this case.

10. Filing a Chapter 11 bankruptcy case         Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective
                                                unless the court confirms it. You may receive a copy of the plan and a disclosure statement telling
                                                you about the plan, and you may have the opportunity to vote on the plan. You will receive notice
                                                of the date of the confirmation hearing, and you may object to confirmation of the plan and attend
                                                the confirmation hearing. Unless a trustee is serving, the debtor will remain in possession of the
                                                property and may continue to operate its business.

11. Discharge of debts                          Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part
                                                of your debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect
                                                the debt from the debtor except as provided in the plan. If you want to have a particular debt owed
                                                to you excepted from the discharge and § 523(c) applies to your claim, you must start a judicial
                                                proceeding by filing a complaint and paying the filing fee in the bankruptcy clerk’s office by the
                                                deadline.




     If you have questions about this notice, please contact the Debtors’ Claims and Noticing Agent, Prime Clerk, LLC at
         (877) 329-2031 (toll-free), +1 (917) 994-8420 (international), or by email at basicenergyinfo@primeclerk.com.
                    You may also find our more information at https://cases.primeclerk.com/basicenergy.




Official Form 309F1 (For Corporations or Partnerships)     Notice of Chapter 11 Bankruptcy Case                                      page 3
